Bartoh, C. J.,
dissenting from the order of the majority of the court overruling the petition for a rehearing:
I think the petition for a rehearing ought to be granted. An examination of the opinions filed in this case, shows that whether the payment of the $305 was actually made by Bunting, in addition to the giving of the note of $1,500 for the first premium, was regarded as a material question *509of fact. In the opinion of Mr. Justice Miner, which is the authoritative opinion herein, it is assumed, as appears, that the $305 were actually paid by the insured. It is now shown by the affidavit of Mr. Fritter, filed in support of the petition, the affiant being the agent through whom the insurance was purchased, that the $305 were never paid at all, a fact which to my mind seemed clear from the evidence in the case. Among other things, there is a statement in the affidavit, as follows; ‘ ‘ Affiant further says that for the purpose of inducing the said Bunting to take out a policy of insurance with the said company to the amount of fifty thousand dollars, affiant agreed with the said Bunting that he would accept as full payment of the first premium said Bunting’s note for the sum of fifteen hundred dollars ($1,500), on condition that the said Bunting would arrange with the Pocatello bank to have the said note cashed, which the said Bunting did, and the said note was cashed at the said bank. That said Bunting paid no more as the first premium than the said note, and the same was accepted by this affiant in full payment of the first premium. This arrangement was a private arrangement between this affiant and the said Bunting, with which the said insurance company had nothing to do, and the deduction from the regular premium, which was eighteen hundred and five dollars’($1,805), said deduction amounting to three, hundred and five dollars ($ 305) came out of this affiant’s commission as agent; the full amount of the proceeds of said premium required by said insurance company, less commission, as received by the said insurance company in satisfaction of the first premium, and a receipt issued by said company therefor in form. ’ ’
There is now no longer any room for doubt that the note was the only consideration for the first premium, and that it was ultimately paid out of the assets of the *510insolvent bank. The affiant all the time during this controversy was a non-resident, and was not a witness at the trial.
Considering the .circumstances surrounding this case, the large amount involved, the important legal and equi-itable principles which have been invoked concerning the application of which all the members of the court so widely differ, the effect which this decision will have upon rights of property and upon trust relations and the use of trust funds, and its grave importance respecting the rights of cestui que trust in this State in the future, it seems to me that this is eminently a case which ought to be re-examined, and that if the findings of the trial court are to be set aside, the case ought to be sent back for a new trial.
For these reasons I dissent from the order overruling the petition.